﻿Mr. President, I should like to congratulate you on your election to the demanding office of President of the thirty-fifth session of the General Assembly. I wish you, and the Secretary General as well, every success in carrying out your responsible tasks, to ensure a positive outcome of our deliberations.
129.	I also wish to express appreciation for the work of your predecessor, Mr. Salim, whom we have had the pleasure of welcoming to our country.
130.	We welcome to our midst the new Members of the United Nations, the Republic of Zimbabwe and Saint Vincent and the Grenadines.
131.	This is the thirty-fifth time since the end of the Second World War that this world assembly has been convened. For Czechoslovakia, this post-war period represents years of prosperity and of building an advanced socialist society in conditions of freedom and peace. We therefore understandably strive for the further intensification of the results of the policy of peace, security and cooperation, and of the policy of detente.
132.	We are therefore exerting every effort to ensure that at the current session the General Assembly not only reviews the state of world affairs but also strengthens the noble ideal of raising the level of all nations in the spirit of the Charter of the United Nations, at whose birth in San Francisco Czechoslovakia was present; that ideal is as valid today as ever.
133.	Therefore, in our foreign policies, side by side with the Soviet Union and the other fraternal socialist countries and as a party to the Warsaw Treaty and a member of the Council for Mutual Economic Assistance, Czechoslovakia has consistently been ruled by the principle recently emphasized by the President of the Czechoslovak Socialist Republic, Gustav Husak, when he said that in today's world there is only one reasonable, tried and acceptable path, that of peaceful coexistence among States, whatever their social systems may be, which responds to the interests of all nations; the path of political dialogue, of continuing and further expanding the process of detente, of developing international cooperation; a path leading to the halting of the arms race and to disarmament.
134.	We feel it necessary constantly to stress that fundamental premise of our policy, especially in the present circumstances in which, following the 1970s, quite rightly termed a decade of detente, the world finds itself, through the fault of the most reactionary imperialist and hegemonistic forces, in a rather complicated situation.
135.	However, let us look for the beginning of these complications not in December 1979 but at least as far back as May 1978. And let us look for it not in Afghanistan, but in the nearby city of Washington, in the conclusions reached by the Council of the North Atlantic Treaty Organization [NATO] in its deliberations. Because it was there and then that an attack was launched against the policy of detente and the existing and generally recognized approximate balance of military forces between East and West.
136.	How else can we describe the decision steadily to increase the armaments of NATO right up to the end of this century? What can we say about the fact that those who are already sufficiently armed as it is have nevertheless decided, in addition to flood Western Europe with new medium range missiles? Who started to delay and complicate the ratification of the SALT II Treaty? When did this happen and, especially, why did it happen? Why is the anti-peace and anti-progressive alliance of international imperialism and Chinese hegemonism constantly being strengthened with ever-growing intensity? Do American military bases abroad—from Guantanamo in Cuba, across eastern Africa and as far as Diego Garcia in the Indian Ocean—serve the noble idea of spreading detente to all continents? Or is the newly proclaimed nuclear strategy, which fosters the naive illusion of the acceptability of some kind of "limited" nuclear war, to be taken as a peace-making gesture and an indication of concern to improve the international situation?
137.	There are many such questions one might ask, but there is only one answer. We are dealing here with the result of a reversal in the policies of the United States and some of its allies in an effort to achieve military superiority. It is this reversal that constitutes the primary reason for all the negative phenomena to be observed in current world affairs.
138.	Our dearly bought experience, gained in two world wars, tells us that this indisputable fact cannot be concealed by any propagandistic sophistries about a supposed "threat from the East", or some "superiority of the East", and therefore some alleged "necessity" to increase defence capabilities.
139.	A process of such vital importance as detente must, in our view, be approached honestly, responsibly and as a matter of principle. It is necessary to strengthen all the pillars on which this process rests; to mobilize to that end both individual and collective efforts by nations and Governments; to put an end to political, economic and military blackmail and intrigues by imperialism against other States and peoples; to put an end to the policy of acting from a position of strength; to tackle boldly everything that disturbs international stability; to desist from risky, and. at the same time quite unrealistic, attempts to destabilize the military equilibrium in the world; to refrain from efforts to replace a system of normal relations by a system of sanctions; to strive for political solutions to even the most complex problems on the basis of equal security and, of course, to revive political dialogue, because only through patient, pragmatic negotiations, not through emotionalism and boycott, can we achieve positive results which will benefit the cause of peace and guide international life into calmer waters.
140.	The most recent and striking proof of the real possibility of pursuing this course has been provided by the Soviet Union's talks with France and the Federal Republic of Germany at the highest level, and by their results.
141.	Our policy is thus clear, understandable and immutable. It aims at new horizons in detente, which is nowadays synonymous with a universally beneficial policy of peaceful coexistence among States with different social systems.
142.	That is why, together with our allies at the meeting on 14 and 15 May at Warsaw of the Political Consultative Committee of the States Parties to the Warsaw Treaty, we proposed a meeting of representatives at the highest level of States in all parts of the world, whose task it would be to eliminate hotbeds of international tension and to prevent war, while paying special attention to European security and the preservation of peace on the European continent. At that time we also submitted a comprehensive action programme consisting of highly constructive proposals for clear and specific measures to promote military detente and disarmament. At the same time, we fully endorsed the thought-provoking initiative taken by Leonid I. Brezhnev concerning the solution of the burning problem of medium range missiles in Europe, which should take place concurrently and in organic relationship with the question of United States forward based nuclear systems.
143.	We expect that a positive role in this will also be played by the second review session of the Conference on security and cooperation in Europe to be held at Madrid, In a diligent and constructive atmosphere, it should help to strengthen confidence, security and mutually advantageous cooperation, in keeping with the Helsinki Final Act of 1975. And above all, it should play a part in the decision to convene a conference on military detente and disarmament in Europe.
144.	As a State situated in the centre of the strongest military concentration in the world, we are trying to give a new impetus to the difficult Vienna Talks on the Reduction of Forces, Armaments and Associated Measures in Central Europe. We are striving assiduously for progress in these talks; we are constantly submitting innovative proposals; we are offering mutually acceptable solutions. This highly responsible and constructive approach to the question of military detente in Europe has been demonstrated by the unilateral withdrawal of a considerable number of Soviet troops, tanks and other equipment from central Europe. So far, unfortunately, this step has met with no positive response.
145.	Only a year ago an important appeal was made here in a draft submitted by Czechoslovakia—the Declaration on International Cooperation for Disarmament.  That appeal is perhaps even more urgent today than it was yesterday, because in the current complicated situation it is doubly necessary to strive to secure implementation of the ideas contained in that Declaration.
146.	It is in this sense that we interpret the whole set of proposals by the Soviet Union contained in the memorandum entitled "peace, disarmament and international security guarantees", and, in particular, the initiative submitted here by Andrei Andreevich Gromyko proposing the inclusion in the agenda of this session of a new item entitled "Urgent measures for reducing the danger of war". There is no doubt that the refusal to create new military groupings or expand the existing ones, the refusal to increase armed forces and conventional armaments, the strengthening of the security safeguards of non-nuclear States and the general and complete prohibition of nuclear weapon tests would have a very favourable influence on the international climate and would create conditions for progress in disarmament.
147.	We fully associate ourselves also with another important Soviet initiative proposing that at the present session the General Assembly should earnestly deal with the question of the historical responsibility of States for the preservation of the natural environment for present as well as future generations. A thorough consideration of this important proposal and the adoption of the necessary decisions would surely benefit the cause of peace, encourage the spirit of detente and contribute to the development of fruitful international cooperation.
148.	We stress the urgent importance for the current disarmament negotiations to be brought to a successful conclusion. We attach paramount importance to practical progress in the work of the Geneva Committee on Disarmament. But one of the most pressing needs of the present time is, in our view, the ratification of the Soviet American SALT II Treaty.
149.	We continue to hold the view that it is necessary to convene a World Disarmament Conference as soon as possible, preferably immediately following the second special session of the General Assembly devoted to disarmament, to be held in 1982.
150.	Unfortunately, this year once again we have not come any closer to a solution of the situation in the Middle East. It is becoming ever clearer that the transparent attempts to present the Camp David blind alley as an avenue to peaceful settlement have been doomed to failure from the very beginning. That is why we reiterate most emphatically that only the withdrawal of the Israeli troops from all Arab territories occupied in 1967 and the safeguarding both of the right of the Arab Palestinian people, represented by the PLO, to self-determination, including the establishment of an independent State, and of the right to sovereignty and security of all States in that region can ensure lasting peace in the Middle East. We fully support the decisions of the seventh special emergency session of the General Assembly on Palestine. At the same time we wish to express our categorical and fundamental disagreement with the illegal annexation of Jerusalem by Israel.
151.	Concern has been expressed about the armed conflict that has recently flared up between Iran and Iraq. We firmly believe that hostilities between the two countries will be discontinued and that the existing problem will be resolved by peaceful means.
152.	In recent months attacks by imperialist, hegemonistic and reactionary forces have been levelled against the assistance granted by the Soviet Union to Afghanistan, upon the request of its legitimate Government, in the spirit of the Soviet-Afghan Treaty of 1978 and fully in accordance with the Charter of the' United Nations, in defence of its sovereignty. We denounce this undignified campaign, for which even this rostrum is being used. We regard it as yet another attempt at interference in the internal affairs of a sovereign State Member of the United Nations.
153.	As Czechoslovakia has constantly emphasized—and as reflected, inter alia, in the joint communique adopted at the conclusion of my July visit to Afghanistan—the key to the much needed political settlement of the situation does exist. It is a complete halt to the armed aggression and external interference directed against the Government and the people of the Democratic Republic of Afghanistan and the provision of reliable and firm guarantees that this will not be repeated in any form. In this connection, we fully support the proposals addressed by the Government of Afghanistan to Iran and Pakistan on 14 May which provide sufficient leeway for all parties who are genuinely interested in negotiating.
154.	We are also deeply concerned at the fact that a threat of aggression—of a so-called military lesson—is still hanging over Southeast Asia and that attempts continue at interference in the internal affairs of the peoples of IndoChina. As was again eloquently demonstrated last February by the important results of the visit by our Party and Government delegation, headed by President Gustav Husak, to Viet Nam, Kampuchea and Laos, we are extending comprehensive support to the peoples of those countries in their just struggle for the construction of a new society and the safeguarding of durable peace in that region.
155.	We favour a thorough and comprehensive consideration by the General Assembly of the question of peace and stability in Southeast Asia, as envisaged in the proposals that we have cosponsored. The results of our deliberations should contribute to a political solution of the questions in dispute, a relaxation of tension and the strengthening of mutual cooperation among the countries of that region.
156.	We support the statement adopted on 18 July 1980 at Viet Nam by the Conference of Foreign Ministers of Viet Nam, Laos and Kampuchea, which puts forward valuable suggestions concerning the transformation of the entire region into a zone of peace and stability.
157.	We welcome the forthcoming talks between the Ministers for Foreign Affairs of Viet Nam and Thailand here in the United Nations. We equally welcome the new three point proposal submitted here by the Socialist Republic of Viet Nam, in accord with the People's Republic of Kampuchea. In our judgement, this provides an important basis for a truly peaceful settlement of the situation in Southeast Asia.
158.	At the same time we condemn the scandalous fact that representatives of the Pol Pot regime, accessories to the historically unique genocide of their own people, are, to the detriment of the Organization, still occupying the seat which rightfully belongs to the legitimate Government of the People's Republic of Kampuchea.
159.	While speaking of these matters, we cannot but express our astonishment at the fact that even this rostrum is being misused in order to disseminate fabrications about the use of chemical weapons in Kampuchea and Laos. Indeed, everybody who has been to IndoChina must have seen the terrible consequences of the use of those weapons—not their current use, which is a complete fiction, but the well-known use of toxic chemicals in the years of the aggressive war against Viet Nam. Is this not a case of a thief shouting, "Stop, thief"?
160.	I wish to stress that we welcomed the resumption of talks between the two communities in Cyprus. However, should this promising opportunity be wasted, then the settlement of that question will undoubtedly be put off for a long time. We therefore venture hope that the favourable atmosphere at the first meeting will result in a successful final settlement, based on the assured independence, sovereignty, territorial integrity and nonalignment of the Republic of Cyprus as a united nation.
161.	We support the efforts of the People's Democratic Republic of Korea for the peaceful reunification of Korea, and we call for the withdrawal of the United States troops from the southern part of that country, in keeping with General Assembly resolution 3390 B (XXX), which still awaits implementation.
162.	This year, as we commemorate the twentieth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, we once again speak out resolutely for the eradication of the last remnants of colonialism, in support of the just struggle of the people of Namibia, headed by SWAPO, as their sole legitimate representative, for freedom and independence. We equally support the struggle of the people of South Africa for the complete elimination of the regime of apartheid and racial discrimination which threatens not only its neighbours but also world peace and security.
163.	We are aware of the importance of the intimate relationship between the policy of detente and the world economy. The squandering of material resources on insatiable armament programmes constitutes, in our view, the principal cause of the current difficult problems, upheavals, stagnation and other crises, the victims of which are mainly the developing countries. It is therefore necessary to restructure international economic relations and place them on a democratic footing.
164.	The recently concluded eleventh special session of the General Assembly, on economic questions, has shown more clearly than ever before the complexity of this entire range of problems and how they are to be solved. Although the special session did not meet our expectations to the full extent, we are convinced that continued negotiations on these problems will culminate in positive results and facilitate equitable international economic cooperation.
165.	One measure of the effectiveness of the Organization's work is the strict observance of the Charter, which has amply proved its viability throughout its existence. In our view, therefore, there is no need to change it. Only one thing is necessary—to abide by the Charter and implement it to the full.
166.	We are convinced that at the current session the General Assembly will concentrate on the crucial areas of world politics which determine its main trends, relegate secondary issues to the background and indicate a way to reach a constructive solution to the key questions of international life—how to strengthen peace, security and disarmament. We intend to assist in every possible way the attainment of that objective.
